STONE, J.
The bill in this case presents the complainant in an inextricable dilemma. If Mr. Bell’s marital rights attached to the slaves, then neither Mrs. Bell nor her administrator had any right to them, either at law or in equity. If the marital rights did not attach, then the remedy of the complainant is perfect at law. — Jenkins v. McConico, 26 Ala. 213, 246; Andrews v. Huckabee, 30 Ala.; Mason v. McNeill, 23 Ala. 201; Machem v. Machem, 28 Ala. 374.
*197It is not proper for us to decide whether, on the statements of tbis bill, the property in controversy belongs to the one estate or the other. — See Cecil & Juxon v. Juxon, 1 Atk. 278; Starrett v. Wynne, 17 Serg. & R. 130, 134; Mead v. Hughes, 15 Ala. 141, 148.
The decree of the chancellor is affirmed..
Note by Reporter. — This opinion was delivered at the January term,1858.